Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amended claim now includes the “descending” order.  The examiner has updated the rejection as shown below. 
The examiner notes US 10,528,853 which was/is used in the rejection discloses the following:
(col 8, line 48-54)

    PNG
    media_image1.png
    130
    431
    media_image1.png
    Greyscale

 	The examiner notes the following prior art newly cited which recites a descending order:
	US 20050237410 (para 74)
	US 20050234323 (paras 14, 15, 243 and 245)
	JP-4560832

    PNG
    media_image2.png
    215
    643
    media_image2.png
    Greyscale

	JP-2016191896
			
    PNG
    media_image3.png
    295
    672
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, US 7,857l,461, Yao et al., US 10,528,853 in view of JP-2016191896.
In considering claim 1, 
    PNG
    media_image4.png
    586
    641
    media_image4.png
    Greyscale
 

a)-b)  acquiring…is met by image capturing unit 102 which acquires a projected (101) image onto surface 120, which is used to estimate (via 107, Fig 3, col 9, line 1 to col 10, line 47 and related description) the shape of the surface. 

	
    PNG
    media_image5.png
    611
    784
    media_image5.png
    Greyscale

	
    PNG
    media_image6.png
    556
    794
    media_image6.png
    Greyscale

c)-d) As disclosed by Kondo (col 16, line 15-24 to col 17, line 29) for each shape (shown in Fig 4) is used to determine the shape of the surface determined to be most suitable for the projection surface detected.  
	
    PNG
    media_image7.png
    462
    602
    media_image7.png
    Greyscale

	However, Kondo does not explicitly recite displaying the first and second template….corresponding to the degree of similarity.
	It is noted that Kondo does disclose if the surface is known the user can designate a shape in addition to a user designated threshold for the shapes (col 17, line 18-23). 
	The examiner notes it is known to display the result of the detected surface pattern/shape which allows the user to be informed of the detected surface where the user may/may not want to update/change/control the display.
	The examiner incorporates Yao, US 10,528,853, which discloses (Fig 3, step 310, 312) where the display medium (shapes) are ranked and displayed so the user can select the medium.  (Yao claim 21) (which meets display order)
	(col 8, line 48-54)
	
    PNG
    media_image1.png
    130
    431
    media_image1.png
    Greyscale

    PNG
    media_image8.png
    165
    313
    media_image8.png
    Greyscale

	
	The motivation to modify Kondo with Yao would provide the advantages as noted above, notably the ability of the user to select a desired display medium based upon the rankings, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Although the combination does disclose order and ranking, the combination does not explicitly recite “descending” although a conventional feature in the display arts.
	To expedite prosecution (claim recites “or” descending or order) the examiner incorporates JP-2016191896 which explicitly recites presenting on the displays candidate formats in descending order based upon their degree of similarity with the formats. 
	
    PNG
    media_image3.png
    295
    672
    media_image3.png
    Greyscale

	 The motivation to combine such “descending order” of JP-2016191896 with the above combination would provide a format (display order) which are ranked and displayed in a conventional manner (descending), allowing the user to view and interact/select such parameters, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 2, 
	The examiner notes both Kondo (col 14, line 40-47) and Yao (see abstract) disclose using the edges to determine the shape of the projection surface. 
	In considering claim 3, 
	 
	The examiner notes Kondo does not explicitly recite the estimating the 3D depth, however the examiner notes Yao (see claim 26, col 1, line 62 to col 2 line 14) which discloses the shape is a 3D contour of the display medium based on a 3d position of the display medium relative to the projector in a physical environment.  AS noted by Yao the 3D image maybe segmented to generate multiple 3D points, where the system can identify the shape, and display medium (shape) identified may be estimated based on the shape model information, size and 3pose (step 422, col 10, line 38-47). 
	The motivation to modify Kondo with Yao would provide the ability to detect shapes in multiple dimensions (3D) which provide additional interaction for display to the user, thus being an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 4, 
	It is noted each of Kondo and Yao disclose performing the calculation via a processor until all shapes (stored patterns/templates) have been calculated/estimated.
	Kondo (col 15, line 15-37,  Fig 9, step S210, performs a loop until all shape models have been examined), where the different shape (303) are loaded into the processor/estimation unit 304 (Fig 3).
	Additionally, Yao also discloses ranking the different shapes, based upon the calculations/estimations, which also includes a computing device 108, processor 114 (Fig 1) which includes and input/output interface 116, which determines the different mediums (shapes) (Fig 3, 308) which are then ranked (312).
	The motivation to modify Kondo with Yao provides the advantages as noted in claim 1, the ability to rank/display the various estimations/calculations to allow the user to select (or alternatively automatically select the best one) all providing the user the ability to display a desired/high quality image based upon the detected surface detected/estimated, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 5, 
	Refer to claim 4. 
	In considering claim 6, 
	Refer to claim 1, where the examiner noted that the combination, notably Yao which displays the ranked order of shapes and allows the user to select a desired shape based upon the ranking. 
	In considering claim 7, 
	As noted in claim 1, Yao was incorporated for the shape display. 
	Yao discloses the user ability to select the medium/shape which may be ranked in order.
	As noted by Yao, the display medium which may be the shape, size, position or orientation are used to project the content, which may be selected by the user or automatically (see Yao claims  6, 12, 13, and 14).
	The motivation to modify Yao with Kondo provides the advantage of displaying the content on the determined and/or selected desired display surface to ensure a proper display as determined by the system and/or selected by the user, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 8,
	Refer to claim 1, where Yao was incorporated for the displaying of the template/shape.
	Yao, US 10,528,853, discloses (Fig 3, step 310, 312) where the display medium (shapes) are ranked and displayed so the user can select the medium.  (Yao claim 21)
	
    PNG
    media_image8.png
    165
    313
    media_image8.png
    Greyscale

	The motivation to modify Kondo with Yao would provide the advantages as noted above, notably the ability of the user to select a desired display medium based upon the rankings, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	In considering claim 9, 
	The examiner notes regarding the display one, as noted in claim 1, Yao was incorporated for the displaying of shapes, where Yao also discloses the medium/shape that ranks highest may be automatically selected (and thus displayed). 
	The motivation to modify Kondo with Yao provides the interface for a user which may prefer to automatically select (and display) the highest ranked medium/shape, thereby eliminating the need for a user selection, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	
    PNG
    media_image9.png
    328
    420
    media_image9.png
    Greyscale

 	In considering claims 10, 11 and 12, 	
	The examiner notes the combination of Kondo and Yao does not explicitly recite the decoration corresponding to the degree of the similarity degree, however the features of showing a percentage/decoration/amount with respect to ranked order/listing is notoriously well known in the art, where numbers, bar graphs, foreground/background painted/illustrated via colors, pie charts etc.…can illustrate the amount, thus the examiner takes “OFFICIAL NOTICE” since such practice  is an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 13, 
	Refer to claim 9. 
	As noted in claim 9, the highest rank shape may be displayed and displayed first,  thus the shapes that don’t meet that threshold are not displayed or displayed in a descending order, as would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	In considering claim 14, 
	Refer to claim 1.  
	Regarding the claimed elements: 
Camera (102 Fig 1 Kondo);	
Display (120 Fig 1); 
Processor (107, Fig 1)
	In considering claim 15, 
	Refer to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see newly cited references on attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.
/BRIAN P YENKE/Primary Examiner, Art Unit 2422